 1                                                           The Honorable MARSHA J. PECHMAN

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
     SHAWN MURINKO, and DISABILITY
 9   RIGHTS WASHINGTON, a nonprofit                      NO. 19-cv-00943-MJP
     membership organization for the federally
10   mandated Protection and Advocacy Systems,           ORDER GRANTING PLAINTIFF’S
                                                         STIPULATED MOTION TO FILE
11                                Plaintiffs,            PAPERS UNDER SEAL
           v.
12
     CHERYL STRANGE, in her official capacity as
13   Secretary of the Washington State Department of     NOTED FOR:
     Social and Health Services, SUE BIRCH, in her       TUESDAY, FEBRUARY 25, 2020
14
     official capacity as Director of the Washington
     State Health Care Authority,
15
                                  Defendants.
16

17          The Court has considered Plaintiffs’ Stipulated Motion to File Papers Under Seal, and

18   hereby finds: Documents identified in Plaintiffs’ Motion may be sealed pursuant to Local Rule CR

19   5(g), and such records should not be subject to public disclosure. The public disclosure of these

20   documents would be contrary to these state laws, but would serve no public purpose or benefit.

21          It is hereby ORDERED:

22          The following documents shall be placed under court seal, and shall not be disclosed to the

23   public absent further order of the Court:

     ORDER GRANTING PLAINTIFFS’ STIPULATED                                    Disability Rights Washington
     MOTION TO FILE UNDER SEAL - 1                                        315 5 th Avenue South, Suite 850
     Case: 19-cv-00943-MJP                                                     Seattle, Washington 98104
                                                                     (206) 324-1521  Fax: (206) 957-0729
 1          1.       Declarations with detailed and identifying information about Disability Rights

 2   Washington (DRW) constituents C.D., J.D., S.C. and E.D.L.S.;

 3          2.       Excerpted case management records for DRW constituents C.D., J.D., and

 4   E.D.L.S., (Kas Decl., Exhs. 1-3);

 5          3.       Assessment and correspondence discussing details about C.D.’s support needs

 6   (Davis Decl. Exhs. 1-2);

 7          4.       Emails discussing details about DRW constituent E.D.L.S.’s support needs (Kas

 8   Decl. Exh. 4; Tracy Decl. Exhs. 1-5);

 9          5.       Mental health related order and evaluation for DRW constituent E.D.L.S.

10   (Stovern Decl. Exhs. 1-2).

11          SO ORDERED this 4th, day of March, 2020.

12

13

14
                                                          A
                                                          Marsha J. Pechman
                                                          United States District Judge
15

16
     Presented by:
17
     DISABILITY RIGHTS WASHINGTON                      PAUKERT & TROPPMANN, PLLC
18
     /s/ Susan Kas                                     /s/ Andrew Biviano
19   Susan Kas, WSBA #36592                            Andrew Biviano, WSBA # 38086
     315 – 5th Avenue South, Suite 850                 522 W. Riverside Avenue, Suite 560
20   Seattle, WA 98104                                 Spokane, WA 99201
     Tel. (206) 324-1521; Fax (206) 957-0729           Tel. (509) 232-7760; Fax (509) 232-7762
21   Email: susank@dr-wa.org                           Email: abiviano@pt-law.com

22
     Attorneys for Plaintiffs
23

     ORDER GRANTING PLAINTIFFS’ STIPULATED                                     Disability Rights Washington
     MOTION TO FILE UNDER SEAL - 2                                         315 5 th Avenue South, Suite 850
     Case: 19-cv-00943-MJP                                                      Seattle, Washington 98104
                                                                      (206) 324-1521  Fax: (206) 957-0729
